Citation Nr: 0731823	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right foot disability; and if so, whether 
the veteran is entitled to service connection for a right 
foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk
INTRODUCTION

The veteran served on active duty from December 1983 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which denied 
the veteran's petition to reopen the claim for service 
connection for a right foot disability.  In the November 2005 
statement of the case (SOC), the RO found that the veteran 
had submitted new and material evidence sufficient to reopen 
his claim but continued the denial of service connection for 
his right foot disability.

The veteran testified at an RO hearing in June 2005.  A 
transcript has been associated with the file.

Regardless of the RO's decision to reopen the veteran's claim 
of service connection for a right foot disability, the Board 
is nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

Finally, a review of the record shows that additional medical 
evidence (private mental health treatment records and an 
orthopedic surgical estimate) has been received since the RO 
last considered the issue on appeal.  When the AOJ receives 
evidence relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case (SOC) or supplemental statement of the case (SSOC), 
it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 
19.31(b)(1) (2007).  However, a generation of an SSOC is only 
required when the received evidence is pertinent to the 
issues on appeal.  In this case, the private mental health 
records are completely unrelated to the issue on appeal and 
the orthopedic surigical estimate is duplicative of evidence 
previously considered by the RO.  The preparation of an SSOC 
was therefore not necessary.


FINDINGS OF FACT

1.  A Board decision dated in February 1986 denied the 
veteran's claim of service connection for a right foot 
disability.

2.  Evidence received since the February 1986 Board decision 
is new to the claims file, relates to an unestablished fact 
necessary to substantiate the claim that a right foot 
disability was incurred or aggravated in service, and raises 
a reasonable possibility of substantiating the claim.

3.  The veteran's service entrance examination does not 
reflect the finding of a pre-existing right foot disability; 
nevertheless, the veteran's right foot disability pre-existed 
his entrance into service and any increase in severity during 
service was due to the natural progression of the disability.

4.  The veteran's currently diagnosed right foot disability 
was not caused or aggravated by service.


CONCLUSIONS OF LAW

1.  The February 1986 Board decision, denying the claim of 
service connection for a right foot disability, is final.  38 
U.S.C.A. § 7105 (West 2002 & West Supp. 2006); 38 C.F.R. 
§ 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a right foot 
disability; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2007).

3.  Clear and unmistakable evidence shows a right foot 
disability pre-existed service; the presumption of soundness 
has been rebutted.  38 U.S.C.A. §§ 1111, 1153, 7104(c) (West 
2002 and West Supp 2006); 38 C.F.R. § 3.304 (2007).

4.  A right foot disability was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 2002 & West Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

As to the claim for service connection, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

With respect to the veteran's claim of service connection, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since the veteran was 
provided additional time to respond with argument and 
evidence, the claim was readjudicated, and additional SOCs 
and supplemental statements of the case (SSOCs) were provided 
to the veteran in June 2005, November 2005, and January 2006.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Additionally, the Board notes that the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  The duty to notify requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran received 
notice as to the evidence and information necessary to 
establish entitlement to the underlying claim for benefit 
sought in letters dated in August 2003 and September 2004, 
but not the particular evidence and information necessary to 
reopen the claim.  

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claim.  In the July 2003 
rating decision, the RO was clear as to why the evidence was 
not considered new and material as well as what type of 
evidence was needed to reopen the claim.  Additionally, in 
his current communications to the RO, the veteran argues that 
his right foot disorder was aggravated by his active military 
service.  This would indicate that he has actual knowledge of 
the "material" evidence that would establish a basis to 
reopen his claim for service connection.  Indeed, as 
discussed below, both the RO and the Board have reopened the 
matter.  Thus, the Board finds that he has not been 
prejudiced by VA's failure to provide him with a letter in 
full compliance with Kent, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As the record contains sufficient competent medical evidence 
to decide the claim, including private medical reports from 
July 2004 and June 2005, additional medical opinions are 
unnecessary to decide the claim, and VA is not obligated to 
provide an examination.  See 38 C.F.R. § 3.159(c).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Petition to Reopen

The veteran filed a previous claim for service connection in 
February 1984.  That claim was denied in a July 1984 RO 
decision that was affirmed by a February 1986 Board decision.  
The Board decision is final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.

"New and material evidence" is defined by 38 C.F.R. § 
3.156(a).  "[N]ew evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for the claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A February 1986 Board decision denied the veteran's service 
connection claim because, though the veteran did have a 
current foot disability that was present during service, 
service medical records reveal that the veteran's foot 
disability was incurred before service, and the medical 
evidence showed that the veteran's symptoms did not show 
aggravation of the preservice disability during service.  
Thus, in order for the claim to be reopened, the veteran 
would have to submit evidence showing that his foot 
disability was either incurred or aggravated in active 
service, or that his disability increased in severity during 
service so as to entitle him to a presumption of aggravation.  
See 38 C.F.R. § 3.306(b).

In his present claim, the veteran has submitted private 
medical reports from July 2004 and June 2005 showing a 
diagnosis of, treatment for, and a recommendation of surgery 
to correct a disability resulting from a fracture of the 
second toe of the veteran's right foot.  These records 
establish that the veteran's foot disability, which includes 
diagnoses of a right second hammertoe and a right hallux 
interphalangeus, is an ongoing disability.  Furthermore, 
these medical reports provide evidence that is necessary to 
substantiate the veteran's claim, i.e., that the veteran's 
right foot disability was incurred in or aggravated by 
service, and raise a reasonable possibility of the veteran's 
claim being substantiated.  The July 2004 report discusses 
onset and aggravation of the condition, while the June 2005 
report discusses the veteran's military service in relation 
to his pre-service foot surgery.  Thus, the evidence 
submitted by the veteran is new and material for purposes of 
reopening the veteran's claim.

As such, the Board finds that the preponderance of the 
evidence is for granting the veteran's petition to reopen.  
Consequently, the petition to reopen is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002 & West Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Service Connection

As stated above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. § 1111 (West 2002 & West. Supp. 2006).  Where there 
is "clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id. 

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) 
(discussed below) and applies to claims, which were pending 
on or filed after May 4, 2005.  As the veteran's case was 
pending as of that date, the amendment applies.

In this case, a report of the veteran's enlistment 
examination, conducted in June 1983, notes that the veteran's 
feet were normal upon entrance into service.  Further, there 
was no indication that the veteran had any foot disability at 
that time.  As such, the presumption of soundness attaches, 
and the Board must inquire whether clear and unmistakable 
evidence exists to rebut it.  

The law provides that the burden to rebut the presumption of 
both soundness and aggravation of a pre-existing disability 
during service is an onerous one that lies with the 
government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 
131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disability and that it was not 
aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 
2003).  The veteran is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002 & West Supp. 2006).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit), when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service.  Id.  The government may show a lack of aggravation 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the" preexisting condition.  38 
U.S.C. § 1153.  Id.  If this burden is met, then the veteran 
is not entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of soundness 
under § 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.  Id.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular . . . disease . . ."

Service medical records show that, in December 1983, 
approximately two weeks after entering into active service, 
the veteran reported to the medical clinic with pain in his 
right foot.  The physician noted that the veteran's foot 
curved plantarly and had been previously set with a pin as a 
result of an eighth grade football injury.  The veteran's 
service medical records further show that, in January 1984, 
the veteran frequently reported to the medical clinic with 
pain in his right foot.  A treatment record from this time 
reports that the veteran's toe was deformed as a result of an 
old fracture and subsequent surgery, and the physician noted 
that the veteran reported a history of trauma to, and surgery 
for, a toe injury occurring in 1975, approximately nine years 
prior to the veteran's entrance into service.  In January 
1984, the veteran was discharged from service because of this 
condition.  Furthermore, the veteran submitted private 
medical reports from July 2004 and June 2005, which stated 
that the veteran's problems dated back to his pre-service 
surgery for a fractured toe.  The veteran does not contend 
otherwise.

Given the repeated medical findings of both service and 
private medical examiners and the veteran's own admission 
that his foot disability pre-dated service, the Board 
concludes that there is clear and unmistakable evidence 
sufficient to rebut the presumption that the condition of the 
veteran's right foot was sound at entry into service.  See 
Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).

However, even a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C. § 1153; 38 
C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the veteran reports that wearing combat boots 
and participating in frequent marching during service greatly 
increased the pain of his pre-existing foot disability.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Furthermore, service medical records 
reflect the veteran's complaints of an increase in foot pain 
during service.  Thus, the Board finds that the presumption 
of in-service aggravation attaches.  See 38 C.F.R. 
§ 3.306(b).  

Nevertheless, the evidence of record shows clearly and 
unmistakably that the veteran's pre-existing foot disorder 
was the result of the natural progress of his pre-service 
surgery, and thus the presumption of aggravation is rebutted.  
Service medical records and a July 1985 VA examination 
suggest that the veteran's current foot problems were the 
natural progression of a toe fusion occurring as the result 
of pre-service surgery for a fractured toe.  A July 2004 
private medical report, submitted by the veteran, also 
associates the veteran's problems with his pre-service 
surgery and further notes that "about two years ago, [the 
veteran] was struck by a piece of metal, which exacerbated 
the problem and gave him pain in his foot."  No mention was 
made of service.  

Furthermore, in a June 2005 private medical opinion, the 
examiner stated that the veteran had asked her to address the 
question of whether his condition was aggravated by his 
military service.  In response, the examiner stated that, 
while she did not know the exact timing of the veteran's 
military service nor as it related to his surgical treatment, 
the surgery was "really what caused his problem," and that, 
while any walking activities would exacerbate the veteran's 
pain, they would not cause any further degeneration of the 
veteran's foot.  While the veteran is competent to report 
that he experienced an increase in pain during service, he is 
not competent to render an opinion as to whether his 
condition was aggravated by service because he does not have 
the requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the most probative 
medical evidence of record clearly and unmistakably shows 
that the veteran's foot condition was not aggravated by 
service. See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).

In sum, the competent evidence shows that the veteran's 
current foot disability began prior to service and was not 
aggravated by service.  All available medical records show 
that the veteran's foot disorder was the result of pre-
service surgery for a fractured toe.  Furthermore, while the 
veteran's foot disability seemed to undergo an increase in 
severity during service, the June 2005 private medical 
opinion demonstrates clearly and unmistakably that the 
veteran's disability is the result of the natural progress of 
his pre-service surgery.  This is sufficient to rebut the 
presumption of aggravation.  See Wagner, supra.  Without 
medical evidence showing aggravation of a pre-existing right 
foot disability, a claim for service connection must fail.  
See Hickson, supra.  Despite the veteran's contentions that 
his foot disorder was aggravated by service, the record is 
devoid of supporting evidence.  

Accordingly, service connection is not warranted.  See 
Hickson, supra.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002 
& West. Supp. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The petition to reopen the claim of service connection for a 
right foot disability based on new and material evidence is 
granted.

Service connection for a right foot disability is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


